Citation Nr: 0333905	
Decision Date: 12/04/03    Archive Date: 12/15/03

DOCKET NO.  99-23 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right hand, Muscle Group VIII, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a shell fragment wound of the 
right hand, Muscle Group IX, secondary to residuals of a 
shell fragment wound of the right hand, Muscle Group VIII.

3.  Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic arthritic changes to the right 
hand and wrist secondary to residuals of a shell fragment 
wound of the right hand, Muscle Group VIII. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to February 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for a 
disability rating in excess of 30 percent for his service-
connected residuals of a shell fragment wound to the right 
hand.  The veteran filed a timely appeal to this adverse 
determination.

The Board observes that the Board's earlier decision in this 
case, dated in April 2001, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in February 2002, following the filing of a 
joint motion for remand and to stay proceedings by the 
appellant and the Secretary of VA earlier that same month.  
This motion was filed, and subsequently granted, in order to 
ensure that two deficiencies in the Board's decision were 
addressed and corrected.  

First, the order stated that a remand was required to 
determine whether the veteran's service-connected shell 
fragment wound residuals involved Muscle Group IX, in 
addition to Muscle Group VIII, and to take appropriate 
adjudicative action if such were found to be the case.  
Second, the order stated that VA must give consideration to 
separate compensable ratings under Diagnostic Codes 5003 and 
5010 relating to arthritis.  In May 2003, the Board remanded 
the veteran's claim to the RO for action consistent with the 
Court's order.  In addition, the Board instructed the RO to 
review the entire claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) were fully complied with 
and satisfied in light of evolving caselaw. 

In response to this remand, the RO readjudicated the 
veteran's increased rating claim for residuals of a shell 
fragment wound of the right hand, Muscle Group VIII, with 
consideration of whether separate ratings were warranted for 
impairment to Muscle Group IX and for arthritis.  In a rating 
decision dated in June 2003, the RO granted service 
connection for residuals of a shell fragment wound to the 
right hand, Muscle Group IX, and assigned a separate 10 
percent rating thereto, and granted service connection for 
posttraumatic arthritis to the right hand and wrist, and 
assigned a 10 percent rating thereto.  The RO also sent the 
veteran a letter in May 2003 to ensure compliance with all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002).  The veteran's claim 
has again been forwarded from the RO to the Board for 
appellate review.

The Board observes that the initial issue appealed by the 
veteran in this case was entitlement to an increased rating 
for residuals of a shell fragment wound to the right hand, 
without further specificity as to the type or location of 
such "residuals."  As such, the Board finds that the newly 
service-connected disabilities of residuals of a shell 
fragment wound to the right hand, Muscle Group IX and 
posttraumatic arthritis to the right hand and wrist are 
encompassed by the veteran's more general increased rating 
claim, and thus are also presently before the Board on 
appeal.

The issues of entitlement to an increased rating for 
residuals of a shell fragment wound of the right hand, Muscle 
Group VIII, currently evaluated as 30 percent disabling, and 
entitlement to an initial disability rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
hand, Muscle Group IX, secondary to residuals of a shell 
fragment wound of the right hand, Muscle Group VIII, are the 
subject of a remand that follows this decision on the merits 
on the issue of entitlement to an initial disability rating 
in excess of 10 percent for posttraumatic arthritic changes 
to the right hand and wrist secondary to residuals of a shell 
fragment wound of the right hand, Muscle Group VIII.




FINDING OF FACT

There is x-ray evidence of arthritis in the veteran's right 
wrist and metacarpals, which causes limitation of right wrist 
and right finger motion but is noncompensable under the 
appropriate diagnostic codes pertaining to limitation of 
wrist and finger motion.


CONCLUSION OF LAW

The schedular criteria for an initial disability evaluation 
of 20 percent for posttraumatic arthritic changes to the 
right hand and wrist secondary to residuals of a shell 
fragment wound of the right hand, Muscle Group VIII, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 
4.59, 4.73, Diagnostic Codes 5003, 5010 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that during the pendency of this appeal, 
Congress passed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified 
as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well-grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 2002).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The 
Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claims for VA benefits in this 
case prior to that date, in March 1999; those claims remains 
pending before VA.  Thus, the provisions of the VCAA are 
applicable in this case.  See Kuzma v. Principi, No. 03-7032 
(Fed. Cir. Aug. 25, 2003). 

In light of the Board's instant decision to grant the 
veteran's claim for an initial disability rating in excess of 
10 percent for posttraumatic arthritic changes to the right 
hand and wrist secondary to residuals of a shell fragment 
wound of the right hand, Muscle Group VIII, the Board finds 
that a full and detailed analysis of VA's compliance with 
these new requirements is not needed, as the veteran could 
derive no potential benefit from any additional development 
or notice as to this issue.

The veteran's posttraumatic arthritic changes to the right 
hand and wrist have been evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, DC 5010, pursuant 
to which the severity of traumatic arthritis is evaluated.  
DC 5010 states that traumatic arthritis is to be rated as 
degenerative arthritis under DC 5003.  DC 5003, in turn, 
states that the severity of degenerative arthritis, 
established by    x-ray findings, is to be rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected.  

The severity of limitation of motion of the wrist is 
evaluated pursuant to DC 5215.  Under this code, a 10 percent 
rating is warranted when either palmar flexion is limited to 
a position in line with the forearm, or dorsiflexion is less 
than 15 degrees.  At the time of the most recent VA 
examination in November 2002, the veteran's right wrist 
showed dorsiflexion to 15 degrees and palmar flexion to 55 
degrees, which is well in excess of a position in line with 
the forearm.  There was no pain on motion.  Prior 
examinations have shown similar findings.  According to the 
applicable regulation, in every instance where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2003). Therefore, the Board finds 
that a compensable rating for the veteran's wrist arthritis 
based on limitation of motion under DC 5215 is not warranted.

The VA Schedule for Rating Disabilities does not provide a 
code for rating limitation of motion of the hand per se.  
However, effective August 26, 2002, the Rating Schedule has 
allowed for individual ratings for limitation of motion of 
the thumb under DC 5228, the index finger under DC 5229 and 
the ring or little finger under DC 5230.  The evidence does 
not show that the veteran suffers from any limitation of 
motion of the thumb and thus, an evaluation under DC 5228 is 
not warranted.

Also, the amended provisions for evaluating limitation of 
motion of individual digits now contain the new DC 5229.  
Under this Code, a 10 percent rating is warranted for 
limitation of motion of the index or long finger with a gap 
of one inch (2.5 cm.) or more between the fingertip and the 
proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees.  A noncompensable rating is for 
application with a gap of less than one inch (2.5 cm.) 
between the fingertip and the proximal transverse crease of 
the palm, with the finger flexed to the extent possible, and; 
extension is limited by no more than 30 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5229 (effective August 26, 2002).  In 
this case, the evidence indicates that the veteran is able to 
touch his palm with his index finger, and has full extension 
of that digit.  Therefore, he does not meet the criteria for 
a compensable rating under this code.  

In addition, while the most recent evidence indicates some 
loss of motion of the ring finger, DC 5230 provides that any 
limitation of motion of the ring or little finger warrants a 
noncompensable (zero percent) rating, regardless of the 
severity of such limitation.

The Board also observes that rating codes for ankylosis of 
individual fingers and combinations of multiple fingers, 
i.e., complete bony fixation and lack of movement, are 
provided, many of which allow for compensable ratings.  In 
this case, the Board observes that while the most recent 
examination showed some limited motion in all fingers, only 
one joint of one finger - the metacarpophalangeal joint of 
the index finger - was shown to be ankylosed.  DC 5225 
provides the rating criteria for ankylosis of the index 
finger.  Under the former version of DC 5225, a 10 percent 
evaluation is warranted when the ankylosis of the major or 
minor index finger is favorable or when the ankylosis of the 
major or minor index finger is unfavorable. 38 C.F.R. § 
4.71a, Diagnostic Code 5225 (2001).  The current version of 
38 C.F.R. § 4.71a, Diagnostic Code 5225 (effective August 26, 
2002) does not provide for a higher rating.  The new version 
also provides for a 10 percent evaluation when the ankylosis 
of the minor or major index finger is favorable or when the 
ankylosis of the minor or major index finger is unfavorable.  
A note added to DC 5225 provides for consideration of whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for resulting limitation 
of motion of other digits or interference with overall 
function of the hand.  A preceding note to DCs 5216 to 5230 
instructs that if only the metacarpophalangeal or proximal 
interphalangeal joint is ankylosed and there is a gap of two 
inches (5.1 cm.) or less between the fingertip(s) and the 
proximal transverse crease of the palm, with the finger(s) 
flexed to the extent possible, evaluate as favorable 
ankylosis.  38 C.F.R. § 4.71(a), Note (3)(iv) preceding DC 
5216 (2003).  

The Board notes, however, in this case examiners have noted 
that there was full motion of the proximal interphalangeal 
joint and distal interphalangeal joint of the index finger, 
which compensated for the lack of movement of the 
metacarpophalangeal joint, allowing for adequate overall 
motion of the index finger and allowing it to touch the palm 
and assist in making a grip.  There was no pain on motion on 
movement of the index finger.  Thus, the Board finds that the 
veteran's right index finger is not ankylosed, such that a 
compensable rating is warranted under DC 5225.

However, DC 5003 also provides that where, as here, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or groups of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
In this case, the veteran has been shown by x-rays to have 
evidence of arthritis of one major joint - the wrist joint - 
and one group of minor joints - the finger joints.  The Board 
finds that each area of arthritis warrants the assignment of 
a 10 percent rating.  Thus, the Board finds that the 
veteran's arthritis of right the right hand and wrist, when 
considered as a whole, warrants a 20 percent rating under DC 
5003.  The Board notes that an identical result would be 
obtained even in the absence of limitation of motion, since 
DC 5003 directs that, in the absence of limitation of joint 
motion, a 20 percent rating is for application when there is 
x-ray evidence of arthritic involvement of 2 or more major 
joints or 2 or more joint groups, with incapacitating 
exacerbations.

The Board acknowledges that the veteran's hand and wrist 
arthritis has been reported to be productive of pain.  
However, since in November 2002 the examiner specifically 
opined that it was unlikely that the veteran experienced any 
additional limitation of motion during periods of increased 
pain, consideration of pain as evidence of functional loss 
does not result in assignment of a higher evaluation.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2003); see also DeLuca, 8 Vet. 
App. at 202.

For the foregoing reasons, the Board finds that an initial 20 
percent rating is the appropriate rating for the veteran's 
posttraumatic arthritic changes to the right hand and wrist 
secondary to residuals of a shell fragment wound of the right 
hand, Muscle Group VIII.  The Board would point out that its 
determination in the instant claim is based solely upon the 
provisions of the VA's Schedule for Rating Disabilities.  As 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or necessitated frequent periods of 
hospitalization so as to render the schedular standards 
inadequate and to warrant assignment of an extra-schedular 
evaluation, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating of 20 percent for posttraumatic 
arthritic changes to the right hand and wrist secondary to 
residuals of a shell fragment wound of the right hand, Muscle 
Group VIII, is granted, subject to the controlling 
regulations governing the payment of monetary awards.




REMAND

As noted above, during the pendency of this appeal, Congress 
passed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)].  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
The Board observes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Therefore, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided in the VCAA notice letter sent to the veteran in May 
2003, a full year is allowed to respond to a VCAA notice.  

Under the circumstances of this case, the Board finds that 
additional action by the RO is required.  Accordingly, the 
case is REMANDED to the RO for action as follows:	

The RO must ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  The RO should then 
readjudicate the veteran's claims for an 
increased rating for residuals of a shell 
fragment wound of the right hand, Muscle 
Group VIII, currently evaluated as 30 
percent disabling, and entitlement to an 
initial disability rating in excess of 10 
percent for residuals of a shell fragment 
wound of the right hand, Muscle Group IX, 
secondary to residuals of a shell fragment 
wound of the right hand, Muscle Group 
VIII.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a new 
SSOC.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).





	                     
______________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



